United States Court of Appeals
                                                                    Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      March 14, 2007

                                                                Charles R. Fulbruge III
                                                                        Clerk
                             No. 06-60425
                           Summary Calendar


LALANI MADATALI MALIK,

                                        Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                        Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 929 053
                        --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Lalani    Madatali   Malik,   a   native   and   citizen    of   India,

petitions for review of the April 13, 2006, order of the Board of

Immigration Appeals (BIA) denying his motion for reconsideration of

the denial of his motion to reopen his removal proceeding.            The BIA

denied the motion because Malik’s 60-day period for voluntary

departure expired prior to the time that Malik filed his motion for

reconsideration.    See 8 U.S.C. § 1229c(d).

     Malik raises several issues that are not pertinent to the

April 13, 2006 decision, including claims regarding his application

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 06-60425
                                         -2-

for withholding of removal and his contention that he is entitled

to   relief    as   a      derivative     beneficiary    of   his   wife’s   labor-

certification application.              Because we have jurisdiction to review

only those administrative decisions from which the alien has filed

a petition for review, any claim not relevant to the April 13, 2006

BIA decision is not properly before us.                See Zhang v. INS, 348 F.3d

289, 292 (5th Cir. 2003) (citing Stone v. INS, 514 U.S. 386, 405-06

(1995)).

       Malik concedes that, in Banda-Ortiz v. Gonzales, 445 F.3d 387,

389-91 (5th Cir. 2006), petition for cert. filed, 75 U.S.L.W. 3207

(Sept. 28, 2006) (No. 06-477), this court held that the BIA is not

required to automatically toll the voluntary-departure period for

an   alien    whose     motion     to   reopen    is   pending   before   the   BIA.

Contrary to Malik’s suggestion, a panel of this court may not

overrule precedent set by another panel, absent an intervening en

banc    decision      of    this    court    or   a    Supreme   Court    decision.

See Foster v. Quarterman, 466 F.3d 359, 367-68 (5th Cir. 2006),

petition for cert. filed, (Jan. 24, 2007) (No. 06-9253). Malik has

not established that the BIA abused its discretion by concluding

that the expiration of his voluntary-departure period precluded the

granting of his motion for reconsideration. See Singh v. Gonzales,

436 F.3d 484, 487 (5th Cir. 2006).

       Malik’s petition for review is DENIED.